Citation Nr: 1401727	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic fatigue disability, to include as due to an undiagnosed illness from Persian Gulf War service.

2. Entitlement to service connection for joint pains, to include as due to an undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995, with service in Southwest Asia from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2007, the Board remanded the case and, in an August 2008 decision, the Board denied service connection for chronic fatigue syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2009, the Veteran (through his representative) and the VA General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion was granted in an August 2009 Court order.  In August 2010 and May 2012, in compliance with the Court remand, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In March 2013 and September 2013, the Board again remanded the case; it is again before the Board for appellate review.

In addition to the issues listed above, the Board had remanded the issues of entitlement to service connection for hand and left ankle disabilities.  While the appeal was in remand status, these claims were granted by the AOJ.  Therefore, they are no longer before the Board.

In a January 2012 brief to the Board, the Veteran's representative indicated that the Veteran had hypertension, gastroesophageal reflux disease (GERD), and headaches that may be related to military service, including service in the Persian Gulf.  The Veteran's representative also stated that the Veteran wished to file a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In addition, the Board referred a claim of service connection for eczema in the August 2010 remand.  It does not appear that action has been taken on these matters and they are again referred to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for joint pains is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record reflects that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome and that symptoms associated with a chronic fatigue disability are not manifestations of an undiagnosed illness.


CONCLUSION OF LAW

A chronic fatigue disability was not incurred or aggravated by service, or as due to Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88a (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in October 2007, August 2008, August 2010, May 2012, March 2013, and September 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of each of these remands was to schedule another VA examination and/or obtain another VA etiological opinion.  Additionally, the May 2012 remand ordered that notice be sent to the Veteran stating the evidence necessary to establish service connection on a secondary basis.  With the exception of the March 2013 remand after which the Veteran did not report to the scheduled VA examination, the VA examinations requested were performed and the opinions obtained.  A corrective VCAA letter was sent in May 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim concerning chronic fatigue.

II. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in April 2002, prior to the initial unfavorable AOJ decision issued in September 2002.  This pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing the claim, and his and VA's obligations in providing such evidence for consideration.  It was not until the May 2012 letter that the Veteran received notice of how to establish entitlement to a disability rating and effective date; however, the Board determines that no prejudice to the Veteran has resulted from the untimely notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein denies the claim of entitlement to service connection for a chronic fatigue disability, any questions as to disability ratings and effective dates are rendered moot.  In any case, the timing issue was cured by a supplemental statement of the case following the May 2012 notice.  Therefore, the Board finds that the Veteran received all necessary VCAA notice regarding his service connection claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of a December 2007, January 2011, July 2012, and September 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence and documented the Veteran's subjective complaints and medical history.  When deemed necessary, a clinical examination of the Veteran was also conducted.  Each examiner then provided a diagnosis consistent with the examination findings and medical treatment and an opinion, as appropriate, that was supported by a rationale based on all the available evidence.  There is nothing to suggest that any examiner's opinion is not sufficiently grounded in the facts of the case or that an arbitrary conclusion was reached.  To the extent that any opinion was deemed not wholly adequate by the Board, a subsequent opinion was obtained pursuant to remand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1)(i) (2013). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, the provisions pertaining to Persian Gulf veterans allow for presumptive service connection for certain infectious diseases.  38 C.F.R. § 3.317(c).  However, the Veteran's claim does not pertain to any of the diseases, so this provision is not applicable.

A diagnosis of chronic fatigue syndrome for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a (2013).  As noted above, however, consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms. 

The Veteran's service treatment records do not indicate any treatment for chronic fatigue syndrome or associated symptoms.  The first reference to this disability was his March 2002 claim.  In his March 2002 application for benefits, the Veteran claimed entitlement to service connection for nausea, headaches, short-term memory loss, joint pain, skin rashes, insomnia, chronic fatigue, hand pain, ankle pain, chest pains, and teeth problems.  The Board's review of the record reflects that none of these complaints remain as possible manifestations of undiagnosed illness in this Veteran.

As determined in the August 2010 Board decision, the chest pains are due to costochondritis and the headaches are more likely due to a sinus disability and non-compliance with hypertension medications than with service.  The Veteran's skin rashes are diagnosed as eczema and this claim, along with the claim for service connection for nausea were denied in the August 2008 Board decision and subsequently affirmed by the Court.  The May 2012 Board decision dismissed the insomnia claim as a symptom due to the Veteran's service-connected PTSD.  The claims for service connection for hand pain and ankle pain have been granted, and the claim for teeth problems has been denied.  The joint pains of the elbows, knees, and right hip have been diagnosed as bilateral elbow degenerative arthritis, bilateral knee tibial tubercle enthesopathy/patella alta, and periarthritis of the right hip, respectively.  A review of the September 2002 rating decision and subsequent statement of the case reflects that the short-term memory issue was incorporated into the chronic fatigue claim rather than adjudicated separately.  However, the short-term memory loss has been documented as a symptom of the Veteran's PTSD and considered in his compensation for that disability.  Therefore, the remaining question is whether the Veteran suffers from a chronic fatigue disability as a result of undiagnosed illness.
   
During his December 2007 VA Gulf War guidelines examination, the Veteran reported that in 1995 he started feeling tired, with some intermittent shortness of breath that could be associated with lack of sleep due to Gulf War nightmares.  At present, he would feel tired once or twice per week and not want to do anything except to lie down and sleep.  The examiner noted that the Veteran did not have debilitating fatigue of new onset severe enough to reduce daily activities to less than 50 percent of pre-illness activities for at least six months, or an acute onset of this condition.  The examiner also noted that the Veteran was negative for low-grade fever, non-exudative pharyngitis, palpable cervical or axillary lymph nodes, generalized muscle aches or weakness, or fatigue lasting 24 hours or longer after exercise.  The Veteran stated that walking 20 to 25 minutes per day actually made him feel better.  He reported headaches twice per month, but denied migratory joint pain and neuropsychological symptoms.  In the diagnosis portion of the decision, the examiner noted that the Veteran had not sought medical treatment and did not meet the criteria for a diagnosis of chronic fatigue syndrome. 

At the January 2011 VA examination, the Veteran stated the onset was years ago after his discharge from service, in approximately 2005, but not severe enough to reduce his daily activities to less than 50 percent.  He denied any low grade fever but endorsed occasional night sweats.  There had been no history of any non-exudative pharyngitis, and there were no palpable cervical or axillary lymph nodes.  The examiner noted no complaints of muscle aches or general weakness, or of fatigue that lasted longer than 24 hours following exercise.  The Veteran reported having muscle tension headaches that lasted for several hours, but not migratory joint pains.  The examiner observed that the Veteran was being treated for depression and reported some sleep disturbance, both with difficulty falling and staying asleep.  He complained of multiple joint pains including the right hip, bilateral elbows, and bilateral knees, which he associated with overuse.

At the July 2012 VA examination, the examiner noted that in January 2011, the Veteran's symptoms did not meet the criteria for chronic fatigue syndrome and then reiterated that opinion.  In the October 2013 VA opinion, the same examiner indicated that the Veteran's reported symptoms of chronic fatigue syndrome did not meet the criteria for the diagnosis.  Moreover, the examiner indicated that the diagnosed joint disabilities of degenerative arthritis of the left elbow, post-service tibial tubercle enthesopathy and patella alta of the bilateral knees were responsible for the symptoms of joint pain experienced by the Veteran, and that the Veteran's PTSD was more likely than not the cause of his insomnia.  The Board notes that the Veteran's mental health treatment records have noted that he is tired during the day due to sleep difficulties related to his psychiatric symptoms and also that the December 2007 VA examination suggested that the fatigue was related to chronic sinus issues.  

Thus, the only evidence that the Veteran has a diagnosis of chronic fatigue syndrome or that his symptoms are manifestations of an undiagnosed illness is his own assertions.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to symptoms, such as fatigue and pain, but the diagnosis and etiology of these symptoms is a complex question requiring medical expertise, particular when the issue is whether any specific diagnosis is appropriate to explain the subjective complaints.  Thus, because the criteria for chronic fatigue syndrome have not been met, and because there is no undiagnosed illness as the symptoms are clinically accounted for, service connection is not warranted for a chronic fatigue disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic fatigue disability.  Therefore, his claim must be denied. 


ORDER

Service connection for a chronic fatigue disability, to include as due to an undiagnosed illness from Persian Gulf War service, is denied. 


REMAND

As to the remaining claim on appeal, the Board determines that another remand is necessary to ensure compliance with the Board's prior remand in September 2013, which was issued to obtain the VA opinion requested in the March 2013 remand, which in turn was issued to obtain compliance with the May 2012 remand.  The appeal was remanded so that another VA examination could be scheduled to assess the existence and etiology of the Veteran's joint pain.  

In its May 2012 remand instructions, the Board, in pertinent part, explicitly directed that the VA examiner provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any joint pains were either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.  Furthermore, the examiner was instructed that a complete rationale should be given for all opinions and conclusions expressed within the report.  A July 2012 VA examiner diagnosed the Veteran as having post-service degenerative arthritis of the left elbow, post-service tibial tubercle enthesopathy and patella alta of the bilateral knees, and periarthritis of the right hip.  With respect to all diagnosed disorders, the examiner opined that, "The preponderance of medical evidence does not support aggravation of this condition beyond natural progression, by SC PTSD."  No rationale or discussion was provided in support of this conclusion. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  As the July 2012 examiner did not provide any rationale for the conclusion that the Veteran's disorders were not aggravated by his service-connected PTSD, as also requested in the Board's May 2012 remand instructions, the March 2013 remand was issued to schedule another VA examination.  The Veteran did not attend, and so another remand was issued in September 2013 so that additional opinions could be obtained from the July 2012 VA examiner.  The report was received in October 2013.  

Unfortunately, the Board's review of the October 2013 opinion reveals that it is almost identical to the July 2012 opinion.  In October 2013, the examiner diagnosed bilateral elbow degenerative arthritis, bilateral knee tibial tubercle enthesopathy/patella alta, and periarthritis of the right hip.  The examiner opined that the joint disabilities are "not caused by or a result of PTSD because of lack of definite medical nexus and presence of clear and specific etiology.  The preponderance of medical evidence does not support aggravation of this condition beyond natural progression, by SC PTSD."  In addition, the examiner stated that the various articles submitted on behalf of the Veteran that suggest a link between PTSD and physical, inflammatory conditions are appreciated and taken into account, prior to providing the following opinions.  However, no further discussion of these articles was offered.  

The Board notes that the examiner's opinion is essentially no different from the inadequate opinion provided in July 2012.  The elbow, knee, and hip diagnoses are the same as in July 2012.  While the examiner included in the opinion that the bilateral elbow, knee, and right hip disabilities are not caused by the PTSD, the examiner provided no rationale except to say that there was a lack of definite medical nexus and presence of clear and specific etiology.  First, the Board is not certain from the phrasing whether the examiner was saying that a clear and specific etiology was present or there was a lack of presence of clear and specific etiology.  However, neither interpretation makes the rationale adequate.  If there is a lack of clear and specific etiology, the comment is not an explanation for why the PTSD is not part of the etiology, and if the examiner believes that there is a clear and specific etiology, the examiner did not state what that was.  The simple fact that there is a diagnosis assigned to the elbow, knee, and hip disabilities does not mean that the PTSD could not have caused or aggravated the symptoms of that disability.  Moreover, there does not need to be a definite medical nexus between the claimed disability and the PTSD, but one for which there is at least a 50 percent probability.  Finally, as for the question of aggravation, the examiner again offered no rationale.  For these reasons, the Board finds that the October 2013 VA opinion is inadequate and again remands the appeal for another VA examination.  

Moreover, while the appeal is in remand status, the Board determines that up-to-date VA treatment records should be added to the claims file.  The most recent VA treatment note is dated in April 2011 from the Pensacola Joint Ambulatory Care Center, which is part of the Gulf Coast Veterans Health Care System (HCS).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all treatment notes for the Veteran from the Gulf Coast Veterans HCS dated from April 2011 to the present should be associated with the claims file.     

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall, 11 Vet. App. at 268.  Hence, the claim for joint pain will be remanded to the AOJ so that another examination, which contains definitive opinions based upon a complete record and supported by a clear rationale, may be obtained.  Id.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all treatment notes for the Veteran from the Gulf Coast Veterans HCS dated from April 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request an opinion from an examiner other than the examiner who provided the July 2012 and October 2013 opinions as to the following:

a.  For each joint for which the Veteran has reported pain or other symptoms (other than the left hand and left ankle), but for which a known clinical diagnosis cannot be made, is there is a chronic disease process existing for six months or more as shown by 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

b. The examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified joint pain or diagnosed joint disability was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

The examiner is advised that the simple fact that there is a clinical diagnosis appropriate to the Veteran's symptoms does not in itself render the question of etiological connection between the joint disability and the Veteran's PTSD moot.

If it is determined that an opinion cannot be rendered without another clinical examination of the Veteran, such examination should be scheduled.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  In rendering these opinion(s) the examiner(s) should explicitly address the various articles submitted on behalf of the Veteran suggesting a link between PTSD and physical, inflammatory conditions, including how the articles do or do not support the Veteran's contentions.  The claims file must be provided for review.

3.  Review the requested examination report(s) to ascertain whether the questions posed on remand, particularly those concerning the criteria of 38 C.F.R. § 3.317(a) and secondary service connection, have been fully addressed.  If not, the reports(s) should be returned to the examiner(s) for completion.

4.  After all of the above is complete, readjudicate the claims for service connection for joint pains, to include as due to an undiagnosed illness from Persian Gulf War and on a secondary basis to PTSD.  If the determination of any of these claims remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


